DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on March 3, 2021 are entered into the file. Currently, claims 1, 5, 11, 13, 16-19, and 21-22 are amended; claims 4, 7, 10 and 20 are cancelled; and claims 23-24 are new; resulting in claims 1-3, 5-6, 8-9, 11-19, and 21-24 pending for examination.

Response to Amendment
The rejections of:
claims 1-3, 5-6, 8-9, and 11-22 under 35 U.S.C. 103 as being unpatentable over Pisanova (US 2006/0252855) in view of Taylor (US 7067579).
 have been withdrawn in light of the amendments to the claimed filed March 3, 2021.
	

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Veronica Vasu on May 27, 2021.
The application has been amended as follows: 
21.	(Cancelled).

REASONS FOR ALLOWANCE
Claims 1-3, 5-6, 8-9, 11-19, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest an aqueous binder composition comprising from 5 wt.% to 30 wt.% of at least one long-chain polyol having at least two hydroxyl groups and a number average molecular weight of at least 2,000 Daltons; at least 63 wt.% of a cross-linking agent comprising at least two carboxylic acid groups; from 3 wt.% to 30 wt.% of a short-chain polyol having at least two hydroxyl groups and a number average molecular weight of less than 2,000 Daltons; and a catalyst, wherein a ration of molar equivalents of carboxylic acid groups to hydroxyl groups is from 1/0.05 to 1.0/5.0 and a ratio of long-chain polyol to short chain polyol is from 0.1/0.9 to 0.9/.01, and wherein the wt.% is based on the total solids content of the aqueous binder composition, as is recited in independent claim 1.

Pisanova (US 2006/0252855), cited in the previous office action, is considered the closest prior art of record. Pisanova teaches thermosetting self-crosslinking formaldehyde-free resins, a process for preparing said resins and their use as binders for nonwovens (paragraph aqueous binder composition) comprising (a) a hydroxyl-containing polymer; (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde, and optionally (c) a catalyst (paragraph [0032]). The weight ratio of (a):(b) is from 95:5 to about 35:65, preferably 50:20 to 45:55, most preferably from 65:35 to 50:50 (paragraph [0032]).
The (a) hydroxyl-containing polymer is a polyvinyl alcohol (PVOH) (long-chain polyol) or a combination of polyvinyl alcohol (long-chain polyol) and at least one selected from the group consisting of starch, modified starch, and a sugar (short-chain polyol) (paragraph [0034]). Preferably, the PVOH (long-chain polyol) has a number average molecular weight of greater than 7,000, preferably 12,000 to 85,000, most preferably 13,000 to 45,000 (paragraphs [0039]-[0040]). Pisanova does not explicitly teach the polyvinyl alcohol (long-chain polyol) has at least two hydroxyl groups, however because the monomer of PVOH comprises a hydroxyl group and the number average molecular weight of Pisanova overlaps with the claimed number average molecular weight, it is reasonable to presume the PVOH of Pisanova has at least two hydroxyl groups.
In the instance when the (a’) PVOH (long-chain polyol) is combined with (a”) starch and/or modified starch and/or sugar (short-chain polyol), the ratio of (a’):(a”) (ratio of long-chain polyol to short-chain polyol) preferably ranges from 1:0.001 to 1:50 (paragraph [0034]). More preferably, the ratio of (a’):(a”) (ratio of long-chain polyol to short-chain polyol) ranges from 1:0.1 to 1:5 (paragraph [0034]). These ratios are based on the weight of (a’) (long-chain polyol) and the weight of (a”) (short-chain polyol) (paragraph [0034]). It is noted that when the 
Pisanova further teaches the curable aqueous composition can be used to prepare nonwoven products (plurality of randomly oriented fibers) by a variety of methods known in the art which, in general, involve the impregnation of a loosely assembled mass of fibers with the binder solution (aqueous binder composition at least partially coating said fibers) to form a mat (paragraph [0059]). The fibers may comprise natural fiber or synthetic fiber which include ceramics and glass (paragraph [0059]). Preferably the product is used in building insulation or a roofing fiberglass mat (paragraph [0059]).
With respect to the claimed weight percentages, Pisanova further teaches that, when the catalyst (c) is not present, the weight ratio of hydroxyl-containing polymer (a) (long-chain polyol and short-chain polyol) to the crosslinking agent (b) is from 95:5 to about 35:65, preferably from 80:20 to 45:55, and most preferably from 65:35 to 50:50 (paragraph [0032]). However, use of a catalyst is within the scope of Pisanova (paragraphs [0032], [0048], [0057]). In the examples the catalyst is used in an amount of 4-6 wt% (paragraph [0070]-[0076], Table 1), and the binders cured with a catalyst showed high wet strength and retention (paragraph [0076]). When the catalyst is taken into account, the hydroxyl-containing polymer (a) (long-chain polyol and short-chain polyol) is present in an amount of 33.0-91.3 wt% of (a)+(b)+(c), the crosslinking agent (b) is present in an amount of 4.7-62.5 wt% of (a)+(b)+(c), and the catalyst (c) is present in an amount of 3.8-5.7 wt% (a)+(b)+(c).
An example calculation for determining the above ranges is provided below, showing the calculation of the upper limit for (a) based on (a)+(b)+(c) using the upper limit of (a) based on (a)+(b) and the lower limit of (c). Similar calculations can be done for the remainder of the 

                
                    D
                    e
                    t
                    e
                    r
                    m
                    i
                    n
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    f
                     
                    u
                    p
                    p
                    e
                    r
                     
                    e
                    n
                    d
                    p
                    o
                    i
                    n
                    t
                     
                    o
                    f
                     
                    
                        
                            a
                        
                    
                     
                    r
                    a
                    n
                    g
                    e
                
            
                
                    
                        
                            a
                        
                    
                    =
                    95
                     
                    w
                    t
                    %
                     
                     
                     
                     
                     
                    
                        
                            b
                        
                    
                    =
                    5
                     
                    w
                    t
                    %
                     
                     
                     
                     
                     
                    
                        
                            c
                        
                    
                    =
                    4
                     
                    w
                    t
                    %
                
            
                
                    
                        
                            (
                            a
                            )
                        
                        
                            
                                
                                    a
                                
                            
                            +
                            
                                
                                    b
                                
                            
                            +
                            (
                            c
                            )
                        
                    
                    =
                    
                        
                            95
                             
                            w
                            t
                            %
                        
                        
                            104
                             
                            w
                            t
                            %
                        
                    
                    =
                    91.3
                     
                    w
                    t
                    %
                
            

With respect to the wt% range of long-chain and short-chain polyols, Pisanova also teaches that in the instance when the (a’) PVOH (long-chain polyol) is combined with (a”) starch and/or modified starch and/or sugar (short-chain polyol), the ratio of (a’):(a”) (ratio of long-chain polyol to short-chain polyol) preferably ranges from 1:0.001 to 1:50 (paragraph [0034]). More preferably, the ratio of (a’):(a”) (ratio of long-chain polyol to short-chain polyol) ranges from 1:0.1 to 1:5 (paragraph [0034]). These ratios are based on the weight of (a’) (long-chain polyol) and the weight of (a”) (short-chain polyol) (paragraph [0034]).
Based on the above calculated range of 33.0-91.3 wt% (a) and the preferred ratio of (a’):(a”) is 1:0.1 to 1:5, the weight percentage of (a’) (long-chain polyol) based on the total (a)+(b)+(c) is about 5.5-83, and the weight percentage of (a”) (short-chain polyol) based on the total (a)+(b)+(c) is about 3-76.1.
The values for (a’) were found by determining the proportion of 1:0.1 when (a) is 91.3 wt% (upper endpoint), and the proportion of 1:5 when (a) is 33.0 wt% (lower endpoint). Similarly, the values for (a”) were found by determining the proportion of 1:0.1 when (a) is 33.0 wt% (lower endpoint), and the proportion of 1:5 when (a) is 91.3 wt% (upper endpoint). A sample calculation is provided below.
                
                    K
                    n
                    o
                    w
                    n
                    :
                    
                        
                            a
                        
                    
                    =
                    33.0
                    -
                    91.3
                     
                    w
                    t
                    %
                     
                    b
                    a
                    s
                    e
                    d
                     
                    o
                    n
                     
                    
                        
                            a
                        
                    
                    +
                    
                        
                            b
                        
                    
                    +
                    (
                    c
                    )
                
            
                
                    
                        
                            a
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                    
                    +
                    (
                    a
                    "
                    )
                
            
                
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                    
                    :
                    (
                    a
                    "
                    )
                    =
                    1
                    :
                    0.1
                    -
                    1
                    :
                    5
                
            
                
                    N
                    e
                    e
                    d
                     
                    t
                    o
                     
                    f
                    i
                    n
                    d
                    :
                    w
                    t
                    %
                     
                    o
                    f
                     
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                    
                     
                    a
                    n
                    d
                     
                    (
                    a
                    "
                    )
                     
                    b
                    a
                    s
                    e
                    d
                     
                    o
                    n
                     
                    (
                    a
                    )
                    +
                    (
                    b
                    )
                    +
                    (
                    c
                    )
                
            

                
                    D
                    e
                    t
                    e
                    r
                    m
                    i
                    n
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    f
                     
                    u
                    p
                    p
                    e
                    r
                     
                    e
                    n
                    d
                    p
                    o
                    i
                    n
                    t
                     
                    o
                    f
                     
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                    
                     
                    r
                    a
                    n
                    g
                    e
                
            
                
                    
                        
                            a
                        
                    
                    =
                    91.3
                     
                    w
                    t
                    %
                
            
                
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                    
                    :
                    (
                    a
                    "
                    )
                     
                    =
                     
                    1
                    :
                    0.1
                
            
                
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                        
                            t
                            o
                            t
                            a
                            l
                             
                            (
                            a
                            )
                        
                    
                    =
                    
                        
                            1
                        
                        
                            1.1
                        
                    
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                        
                        
                            91.3
                             
                            w
                            t
                            %
                             
                            o
                            f
                             
                            
                                
                                    a
                                
                            
                            +
                            
                                
                                    b
                                
                            
                            +
                            (
                            c
                            )
                        
                    
                
            
                
                    1.1
                    
                        
                            a
                        
                        
                            '
                        
                    
                    =
                    91.3
                     
                    w
                    t
                    %
                     
                    o
                    f
                     
                    
                        
                            a
                        
                    
                    +
                    
                        
                            b
                        
                    
                    +
                    (
                    c
                    )
                
            
                
                    
                        
                            a
                        
                        
                            '
                        
                    
                    =
                    83
                     
                    w
                    t
                    %
                     
                    o
                    f
                     
                    
                        
                            a
                        
                    
                    +
                    
                        
                            b
                        
                    
                    +
                    (
                    c
                    )
                
            
                
                    T
                    h
                    i
                    s
                     
                    p
                    r
                    o
                    c
                    e
                    d
                    u
                    r
                    e
                     
                    i
                    s
                     
                    t
                    h
                    e
                    n
                     
                    r
                    e
                    p
                    e
                    a
                    t
                    e
                    d
                     
                    f
                    o
                    r
                     
                    e
                    a
                    c
                    h
                     
                    e
                    n
                    d
                    p
                    o
                    i
                    n
                    t
                     
                    i
                    d
                    e
                    n
                    t
                    i
                    f
                    i
                    e
                    d
                     
                    a
                    b
                    o
                    v
                    e
                    .
                
            

Pisanova is silent as to the starch/starch derivative/sugar having at least two hydroxyl groups and a number average molecular weight of less than 2,000 Daltons, the cross-linking agent comprising at least two carboxylic acid groups, wherein a ratio of molar equivalents of carboxylic acid groups to hydroxyl groups is from about 1/0.05 to about 1.0/5.0, and as to the aqueous binder comprising at least 63 wt% of (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde.

Taylor (US 7067579), cited in the previous office action, is relevant to the claimed invention. Taylor teaches polycarboxy polymer binding resins, particularly acrylic acid-based 
Taylor further teaches the amount of polycarboxy polymer and polyol contained in the binder is such that the ratio of equivalents of hydroxyl groups to equivalents of carboxy groups is in the range of from about 0.4/1 to 1.0/1; more preferably from about 0.6/1 to 0.8/1; and most preferably from about 0.65/1 to 0.75/1 (col. 3, line 66 – col. 4, line 5). The molecular weight of the polycarboxy polymer is less than 10,000, more preferably less than 5000, and most preferably around 3000 or less, with around 2000 being the most advantageous (col. 4, lines 6-9). The use of such a low molecular weight polycarboxy polymer in the binder with the required high hydroxyl/carboxy ratio, results in a binder which exhibits few, if any, processing difficulties when preparing a fiberglass product (col. 4, lines 10-17). Sticking and balling of the fiberglass fibers during the preparation of the fiberglass mat become of minimal concern (col. 4, lines 10-17). The resulting product also exhibits excellent recovery and rigidity properties (col. 4, lines 10-17).
The polycarboxy polymer used in the binder comprises an organic polymer or oligomer containing more than one pendant hydroxyl group (col. 4, lines 22-24). The preferred polycarboxy polymers comprise homopolymers and copolymers of polyacrylic acid (col. 4, lines 46-48). The polyol contains at least two hydroxyl groups that are available to react with the polyacid during heating a curing operations (col. 4, lines 57-62).
Taylor does not remedy the deficiency of Pisanova not teaching at least 63 wt% of (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde.

As such there is not prior art, either alone or in combination, which teaches an aqueous binder composition comprising from 5 wt.% to 30 wt.% of at least one long-chain polyol having at least two hydroxyl groups and a number average molecular weight of at least 2,000 Daltons; at least 63 wt.% of a cross-linking agent comprising at least two carboxylic acid groups; from 3 wt.% to 30 wt.% of a short-chain polyol having at least two hydroxyl groups and a number average molecular weight of less than 2,000 Daltons; and a catalyst, wherein a ration of molar equivalents of carboxylic acid groups to hydroxyl groups is from 1/0.05 to 1.0/5.0 and a ratio of long-chain polyol to short chain polyol is from 0.1/0.9 to 0.9/.01, and wherein the wt.% is based on the total solids content of the aqueous binder composition, as is recited in independent claim 1.

Claims 2-3, 5-6, 8-9, 11-12, and 22
Independent claim 13 requires all the limitations of claim 1, and thus is in condition for allowance.
Claims 14-19 and 23 depend from claim 13 and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785